Case 1:19-cv-22065-RS Document 35-1 Entered on FLSD Docket 07/18/2019 Page 1 of 6



                                                                                     *       *

       Qfbcft
       '    ypîsf1t
                  mm                                                                 I I
                           C HARGE OF D ISCRIMINATION                                                CharvePres-tedTo:          A- pes)ChargeNots):
                     l'
                      h:zf
                         tm $$xK4dH * l:.A/AUCyACIK#f974 $*:4:*1$1 PqpK/AM                                 FEPA
                          StateAahta dhelff
                                          lfmakt
                                               yvtltf
                                                    nfe> e tkl:*I&f-
                                                                                                         X QEOC                      57Q-2:19.41862
                                                      FloridaCommlsslonOn HumanRelations                                                          andEttr
                                                                       *431*f!tr//C&Ag*/> i//f'y
       Nametilkkmttt#fr.'.1: ifro%)                                                                        IdpfneR 4me((+ .A/w C.t'
                                                                                                                                  /del          tlalû(#':jrth
       Rehab Auf .          .                                      .                             .             .     '                            1'974
       1'
        $1:**1Aqflfe::                                                        Csty Y1aN m4421P C.Qf';*
       153:9 SW 74* Place,Palmetto Bay,Florida 33157

       Nqmedi
            stheEtrployqtLu*unrDNankatinn,Em/oyme AgencyrA- enticeshipCx f
                                                                         nktee ofStateoeLzvqxlGovefnc- tA>                                 Tl> te.lxq
       Decri
           minatedAgainstMeorfltàers (/#/r- th.n&.
                                                 q#xmderPARI'
                                                            ICLILDR.Z-IC-I
       Nattle                                                                                              tloEmyoy- Kswtk-         Phtvtet* ,(lnçjvdejqzee.Cpdej
       Howard University                                                                                      4û1 -2Q0                   2:2-806-2508
       Ztêee,A4+4w:                                                           C?ty.c
                                                                                   vgat.SI
                                                                                         'I:J2)P Ct>Je
       24:: 6* StreetNW ,W ashlngton.DCk2* :9

       DI
        SCRI
           MINATIONEASESCi
                         NI'
                           Cte k- G k > fe))                                                                       DAI#
                                                                                                                      R I M CRIMINATIO I'
                                                                                                                                        DDKPKM E
                                                                                                                          Earie t                 t- :1
                                           :
          X ftAcE       cot>     !: s:z          RELI
                                                    GCUN                            X NATIONALORIGIN                     Feb 2Q18
            X RETALtATyON        AGE    DISABtLITY                                  GQNETS
                                                                                         CINFDRMAYON
                    OTHE8t'
                          $- Lk)                                                                                           X C'
                                                                                                                              UNTINO GACTII)N
       't#$ePARIK tILAR:?m E:f?f+ :/*4/- )2*4dtbktW    414t*e:4z4$îmt1t$))
        lam a qtlalified lrhite EgHian F'emale illdividual-'I-l)e Resprmdentsubjected me to discriminarion and
        retaliaiton ba-
                      qed upolymy sex.k-ate.and natiollalorigin.Iapplied forthe position of'Associate Ptofessoron
        fkburary 2.29l8.In June 20l8 ,(as notifstd thatIasselected tbrthe position with astartdateofAugttst16,
        2018. Howtver. irt October 2018, I was notitied that my starl date was delayed titl Jctlutary 2019 lbr
        pretextualreasfàns,In Jantlrary 2019. Iwastold to instead reapply tbrprtttextuttlreasons.latttmpted to ftsk
        whyIwasbeillgsubjectedtoharrasmvntattdwmsthennotitiedthat1wasbtingterminattd.
        'l-he reason given to me forthe actioflsabove wer: dùe to Academ ic Negligtnce.HoweverslM','
                                                                                                   c.s nevergiven
        thcopporttmlty fo begin in my position and instead replaced by tm A fticcn zvnerican.Further,males within
        lhesame position asm ineareoffered av eatersalary.

        fbelicve that1havebeen discriminatedagainstbecauseofmy sex(femate),nationalotigin tEgypsianl,race
        (W hitt)in N'
                    iolationofTillf
                                  rVI1oftheCivitRightsActof1964,astmzendedand the EqualPay Actof1963,
        :ksamended-
   k                                                                      .




       lwantihpsc'
                 h:rqo:l
                       ede 60tht
                               he:EC)C artd11- m4t?- 10:.:1A> Ty,
                                                                >y.ifvy t                NQTARYvk??e Mcta< *wx
                                                                                                             tntta4dLLKY
                                                                                                                       MAW Qt
                                                                                                                            ARtW ITM+3A
       *12adv'
             detheaqenti
                       e:i
                         f4tlzcq.ff'
                                   wzdd- vtxphtmpqt
                                                  -              art
                                                                   ddw:
       ttepetatefult:1 thtfe 41th*pttcie qvc4etkrz/qe4,accordance'
                                                                 - h- lt
       C
       XOQO UOS                                                                          1sMm re a'ilm that1Nave reaff*ezbove dkw e3nd**1ltl
                                                                                                                                           stmeto
       1dedareunderge:aky@fpentlfythaltheabovelstn?eaf  ldcotre<.                        ttx best4 mykne st,infomwtio andbehf.
                                                                                         SIGNAD RQOFLG ZPG INAN'V

       - l'
          â                               '
                                                           1                             vumscautcAtdoswoqs'
                                                                                                           roesgonsu:rstsoxxt
        '. > > ).
                (
                .
                '
                .
                ,?
                 ...
                 .
                   ,
                   ..                    . r./3.u..e..x.y
                                                14/a:#0 t
                                                             -
                                                        %444*.
                                                             *
                                                                                         q
                                                                                         =.,...
                                                                                              y
                                                                                              ..,
                                                                                                y
Case 1:19-cv-22065-RS Document 35-1 Entered on FLSD Docket 07/18/2019 Page 2 of 6




            .
                *j
                !
                :
                  ;4                                                                                                                                       w elcom e Rehab
        '       '                 '
                #Y?<ïf>?? '
                          .
                              '




                                         Filing with EEOC
                                                                                           11 11                                                                  l
                        l                         j;                          /; (
                                                                                 )),
                                                                                   '
                                                                                   )'
                                                                                    )'.jt
                                                                                        l,,,, j).:,,,v,,j
                                      M y C harge
                                      EMOC
                                      2019218
                                           Numb
                                             52 er:570-                                                                           Status:

                                      The charge ofemploymentdiscrimination filed on 95/02/2919 wi
                                                                                                 th the U.S.EqualEnnployment
                                      OpporttmityCommission(EEOC)by RehabAtz'
                                                                            faga/
                                                                                flstHOWARD UNIVERSITY isavallable
                                      foryou to view oniine
                                      Tbe Miam iDistrietOm ce is handlitTg this charge.EEOC has notassj  gned 1 3 poitdtofcontact
                                      f(Jfthis charge atthis time.W hen a pointofcontacti:ast
                                                                                            signed,the Eontafzt's name and email
                                      address willappearhei    re.

                                                        x
                                                        qï
                                                         .:
                                                          (
                                                          :
                                                          .L
                                                           ':
                                                           I.
                                                            ')
                                                             ?:
                                                              ''
                                                               k't,
                                                                  L
                                                                  .
                                                                  ?,v.
                                                                     ,.'t
                                                                        '
                                                                        k
                                                                        'E'.:'.:i?..1
                                                                                    .è.&(
                                                                                        t.
                                                                                         :
                                                                                         s.,
                                                                                           f
                                                                                           ?Jy
                                                                                             '
                                                                                             .(7...
                                                                                                  '
                                                                                                  .
                                                                                                  jti
                                                                                                    !t
                                                                                                     ,
                                                                                                     E:.
                                                                                                       t
                                                                                                       :
                                                                                                       ?
                                                                                                       g.   (..jI
                                                                                                                t)'
                                                                                                                  t..
                                                                                                                    '
                                                                                                                    !:
                                                                                                                    :.:
                                                                                                                      '
                                                                                                                      i'
                                                                                                                      '!,.
                                                                                                                         j?.l'
                                                                                                                             tf
                                                                                                                             j),.(,
                                                                                                                                  ..:''
                                                                                                                                      ..h.t
                                                                                                                                          .c@
                                                                                                                                            '
                                                                                                                                            'k'
                                                                                                                                              ).
                                                                                                                                               '
                                                                                                                                               )q
                                                                                                                                                si:;ë
                                                                                                                                                    !
                                                                                                                                                    i
                                                                                                                                                    '
                                                                                                                                                    ::
                                                                                                                                                    I
                                                                                                                                                    E)I
                                                                                                                                                      i'
                                                                                                                                                       '
                                                                                                                                                       q


                                      YourC harge is Eligl
                                                         -ble forM ediation
                                                            Ttte s/ o c M ediation Program :
                                                        Your Padner in W orkplace Solutions!
                                      Weinviteyou toparhcip4teintheEEOC'SMediationProgram to yffici
                                                                                                  entl
                                                                                                     yresolveyourChape
                                      ofDiscrimlnation.Me iabon isa no-costjvoluntaly and conhdentlaloppoftunityforboth ryarhes
                                      to workwith a neub'almediatorto discuss and resolve the EEOC Gharge before an
                                      investi
                                            gation ofthe Charge.
                                      Here are fi
                                                ve reasons you should pafticipate:
                                      lt's the FASTEST way to resolve yourtharge - W e try to resolve charges wi
                                                                                                               thm 90 days.
                                      lt's fairand confidential- The mediatoris a neutralfaci   litatorwho helps the padies find a
                                      solution to the problem .Alldiscussi ons with the mediatorare strictlyconfidentialand are NOT
                                      paftofthe EEOC'    S investigation ofthe charge.
                                      Itprovides a GLOBAL resolution to th* charg* - Medi
                                                                                        ation all
                                                                                                ows you to addressa1lofyour
                                      empi
                                         oymentconcems?notjustthose discussedinthe charge.ltisanopenforum thatal
                                                                                                               lows
                                      the pafties to discussany additionalissues thatthe parheswlth to resolve.
                                      You CONTROL the putcom e - The mediatorwillwork withyou to identify the bestoptions that
                                      existto resolve yourcharge atthis earl
                                                                           y so ge.You willdeterm ine whatoptionsare workable
                                      andyouareftee toacceptorrejectanyopti
                                                                          ons.
                                      lt's FREE and EFFECTIVE - There i   s no costto medi ate yourcase.EEOC resolvesmore than
                                      75% ofthe charges itm ediates.And,more tban 96% ofpadiessurveyed say tbey would
                                      choose to mediate again inthe future lfmediation doesn'tresolve the charge,then EEOC
                                      determ ineswhetherto proceed furthefwi th an investigation.
                                      Thankyou forapreeing to pafticipate i
                                                                          n the EE()C Mediati
                                                                                            onProgrammPlease qli
                                                                                                               ckReview
                                      and Sign Docum ents below to review and si
                                                                               gntheMedi
                                                                                       ationandConfdenty
                                                                                                       ality
                                      Agreements.
                                      lfyourEmployeral
                                                     so agreesto medi
                                                                    ateyourchargp we willfontactyouto schedule the
                                      me iation.lfyouremployerdoes notchx se to medlate,EEff 's enforcementstaffwill
                                      detefminehow topttttzcxd withaninvestipation.
                                      Wel ookfolwardtowofkingwith youinbrinqing thismattertoanamicableresolutionand
                                      demonslrating wbysc manyChargi  ng Parti
                                                                             txsconkderthe EEOC MediationPrœ ram their
                                      partnerin workplace sol
                                                            u:ons.
Case 1:19-cv-22065-RS Document 35-1 Entered on FLSD Docket 07/18/2019 Page 3 of 6




                                            E xhibit3

  From :AUF Rehab xcAuF.l
                        qehab@ outlook.coml
  Sent:Thursday,May 30,2019 2:10 PM
  To:Hupresident@ howard.edu;aw utoh@ howard.edu;emedford@ howard.edu;Catchings,RobertM .
  Subject:UnitedStatesDistrictCourt,Case# 19-cv-22065
  Good Afternoon,

  On Tuesday,M ay 28,2019,you and How ard University w ere served CourtSum m onsand copy of
  thecomplaintassubmittedtotheSouthernFloridaDistrictCourt(USFederalCourt),Also,acopyof
  the requested production w as served foreach listed defendants.AIIdocum entsw ere served to you
  by Ieaving them atHow ard University office forthe generalcounselw ith the staffm em bershow n in
  the attached picture.

  Please find attached a copy ofthe served sum m ons,com plaint,requestforproductions.

  Please note that an answ ershould be subm itted w ithin the tim e Iim it indicated in the served
  sum monsorthe Courtm ightgranta defaultjudgmentagainstaIIlisted defendantsw ho don't
  respond.

  Please note thata response to the requestofproductions m ustbe provided w ithin the stipulated
  tim e of21 daysofthe service day.

  Please send a copy ofyouranswers,response to production request,and any otherresponse you
  w illIodge w ith Courtto thisem ailaddress.

  Sincerely'
           ,
           Rehab Auf

  Attachm ents:
  1-Scanned CourtSum m onsto aIIIisted Defendant.
  2-Exacttext ofthe com plaint as subm itted to the Courtand served to you.
  3-Requestforproductions.
  4-A picture ofthe staffm em beratthe generalcounseloffice,w hom the service was Ieftin his
  attendanceoverthedesk(Suite320).




                                                   40
Case 1:19-cv-22065-RS Document 35-1 Entered on FLSD Docket 07/18/2019 Page 4 of 6




                                         41
Case 1:19-cv-22065-RS Document 35-1 Entered on FLSD Docket 07/18/2019 Page 5 of 6




                                                         E xhibit4
   From :Arnold,Ariana W <ariana.arnold@ Howard.edul
   Sent:Thursday,May 30,2019 9:14 PM
  To:AuF.Rehab@ outlook.com
   Cc:Teeling,W illiam;Shapiro,Zachary
   Subject:RE:UnitedStatesDistrictCourt,Case# 19-cv-22065

   Pleasedirectal1futurecorrespondence regarding yourlawsuitto the office ofgeneralcotlnsel.

   The University hasnotbeen properly served,

   Inaddjtjon,theFloridafederalcourtsdonothavejurisdictionoverHoward University,which isa
  nonprofitprivate university,headqtlartered alld registered in DC.
  You cannotsue Howard in Florida,and w e intend to m oveto dism issthesuiton those grounds.

   Should yotlcontinue to pursue a law suitin Floridaw e m ay also seek costsagainstyou.



               i           vuxv- llu - w xow

               '
                           SESQU ICENTENN IA L
         ,.:
         ;.
         .:
            '
            t
            ()g             .................jjjj
                                                o.:i
                                                   l
                                                   j:j
                                                     p
                                                     j
                                                     y ................
     .
            kky
              .**  .x



  A rffznfzW vightA rnold,Esq.
  SeniorAssoeiate GenevalCounsel
  Howard University
  24oo6thStreetNW,Suite321IWashington,DC20059
  Phone:(202)806-2657/M obile(410)212-1557




                                                                    42
Case 1:19-cv-22065-RS Document 35-1 Entered on FLSD Docket 07/18/2019 Page 6 of 6




                                                                                            Exhibit 5
     From :do- not- reply@ psc.uscourts.gov <do- not- reply@ psc.uscourts.govl
     Sent:Thursday,July 18,2019 8:12AM
     To:auf.rehab@ outlook.com
     Subject:PACERAccountSettingsChanged
           .       ''
               ....         .                                                                               .    :.
                                                                                                                  :.
                                                                                                                   ''
                        @              y                                                                        h'


     The foll
            owi
              ng change has been made to yourPACER account:
 '


      Accoùàtii(, ï'!(       '
                             (y
                              E
                              (-g
                              ) ''
                                (  ;'-'E':'E  :'
                                               :jl.
                                                  -
                                                  7
                                                  '1
                                                   l
                                                   )
                                                   't
                                                    'l
                                                     )):è:  (
                                                            j :
                                                              i
                                                              j
                                                              'Ei'E-   .
                                                                        '


      k
      .
      l
      k
      h
      ,i
       -
       ,
       .:
        )
        ;
        1
        ,:,
          :
          i:
          .l
           ;
           -i
            l
            k
            -
            '
            l-
             '
             r
             I
             -l
              .
              ,
              1:
               .i
                4
                :
                i
                ':
                 24
                  1
                  :
                  ,t
                   1
                   r-
                    .
                    11
                     ,
                     :
                     1
                     ,
                     .4
                      1
                      ct
                       l:
                        l.-
                          :
                          '
                          q
                          1
                          :4
                           1
                           :
                           ,
                           ;1
                            .
                            ,
                            9
                            .9
                             1
                             ,
                             )t
                              i
                              p3
                               Ek
                                :
                                q
                                -1
                                 .i
                                  -:
                                   '
                                   -p(
                                     '
                                     ,
                                     L
                                     ik
                                      b-
                                      ?E
                                       j
                                       2
                                       k-i
                                         j
                                         E
                                         t
                                         I!
                                          r
                                          El
                                           i
                                           !
                                           I
                                           l
                                           iil
                                             !4
                                             .i
                                              l
                                              -i
                                               :
                                               ë
                                               .
                                               i
                                               gë
                                                .
                                                i
                                            -- ir
                                            .    -
                                                 i-
                                                  !
                                                  :
                                                  (j
                                                   -
                                                   .
                                                   E.
                                                    -
                                                    -
                                                    t7
                                                     è
                                                     -
                                                     :'
                                                      T
                                                      -
                                                      E
                                                      .  E
                                                         !-
                                                          ;
                                                          (
                                                          i
                                                          Ii
                                                           l
                                                           ;
                                                           !i
                                                            (
                                                            !E
                                                             :
                                                             !:
                                                              !
                                                              ë
                                                              ;
                                                              -
                                                              'i
                                                               ! i-.               '

                                                               E5
                                                                .
                                                                -
                                                                l
                                                                .!
                                                         ' '.
                                    .L
                                     3                 j
                                                       q.
                                                        E
                                                        -
                                                        !k
                                            -            -                             ..
                                     L     . ...' . .
                                                    ...... 4
                                                           -
                                                           - -
                                                         . ....   '.    . .' . ... .. .
                                . ..         E S; E   .'    :          ) .          .. ..
                    ,,)
      Aceouhtstàtuskt lltjài-
                            ,tp
                              tyll
                                 ujààit ,44,)yet),#rsè
                                                     ,ij
                                                       t
                                                       l
      chAnqedsetttiù l,
                      i
                      '
                      >'t hirqqài
                                Elpfàtii
                                       fikikl'à'
                                               I
                                               i
                                               (ii
                                                 .
                                                 :
                                                 ë
                                                 ,
                                                 .
                                                 i
                                                 ë
                                                 ri
                                                  .
                                                  I!
                                                   ë
                                                   i,
                                                    q
                                                    ,:
                                                     ,
                                                      );
                                                       .

     lfyou di
            d notmake thischange orhave questi
                                             ons,pl
                                                  ease contactthe PACER Servi
                                                                            ce Center.
     NOTE:Please do notreplytothis message.This isan automated message sentfrom an unmonitored mailbox.Ifyou have
     questi
          onsorcomments,pleaseemailthem topacer@psc.uscouds.govorcallthePACER Servi
                                                                                  ceCenterat(800)676-6856
     between 8AM and 6 PM CT Monday through Friday.


     (PlaintiffcertitiesthatshecontactedactingcounselonJuly 17,2019inagoodfaithattempttoresolve
     matterspursuanttothelocalrules.ActingCounseldidnotrespondtoplaintifg.

                                                                               CE RTIFICA TE O F SERV ICE

     1hereby certify thata true and correctcopy ofthe foregoing record w as sentto al1parties ofrecord
     electronically via the Court's CM /ECF System ,including,butnotlim ited to,the follow ing:

     M r.DavidB.Levin(CounselforHowardUniversity)
     Florida BarN o.26394
     dlevin@ bakerdonelson.com
     BA KER,DO N ELSON ,BEA RM AN ,CALDW ELL & BERK OW ITZ,PC
     1FinancialPlaza,Suite 1620,FortLauderdale,Florida33394
     Telephone:(954)768-1600ITelecopier:(954)333-3930




                                                                                               43
